                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

STEVEN VANCE and TIM JANECYK, for
themselves and others similarly situated,

                       Plaintiffs,
                                                       Case No. 1:20-cv-00577
v.
                                                       Hon. Charles P. Kocoras
INTERNATIONAL BUSINESS
MACHINES CORPORATION, a New York                       Magistrate Judge Gabriel A. Fuentes
Corporation,

                       Defendant.


    DEFENDANT IBM’S REPLY IN SUPPORT OF ITS PARTIAL MOTION TO DISMISS
          PLAINTIFFS’ THIRD AMENDED CLASS ACTION COMPLAINT

        Plaintiffs’ brief confirms that Counts Four and Five of their TAC for alleged violation of

BIPA 740 ILCS § 14/15(d) 1 should be dismissed as duplicative of Count Three. Although

Plaintiffs assert that “Counts Four and Five arise from a separate set of operative facts than Count

Three,” elsewhere they concede that Counts Four and Five are in fact subsumed by the “more

broadly-pled” Count Three. Dkt. 79 at 3. Indeed, Counts Four and Five: (1) require proof of the

same elements as Count Three (because they are the exact same claim); (2) are based on a subset

of the identical facts that Plaintiffs claim give rise to liability under Count Three; and (3) allege

the same injury as Count Three. The law is clear that, under these circumstances, Counts Four and

Five should be dismissed as duplicative of Count Three. Barrow v. Blouin, 38 F. Supp. 3d 916,

920 (N.D. Ill. May 7, 2014) (dismissing claim as duplicative “as opposed to alternative” where



1
   BIPA § 15(d) provides that “No private entity in possession of a biometric identifier or biometric
information may disclose, redisclose, or otherwise disseminate a person’s or a customer’s
biometric identifier or biometric information unless” an exception applies.


                                                 1
claim “involve[ed] the same operative facts and same injury, and [] require[ed] proof of essentially

the same elements” as another claim).

       Plaintiffs acknowledge that they pled Counts Four and Five solely to evade IBM’s

“defenses based on Illinois’ extraterritoriality doctrine and the dormant Commerce Clause.”2 Dkt.

79 at 1. Under Illinois’ extraterritoriality doctrine, BIPA does not apply unless Plaintiffs can show

that IBM’s conduct occurred “primarily and substantially in Illinois.” Avery v. State Farm Mut.

Auto. Ins. Co., 835 N.E.2d 801, 854 (Ill. 2005). Similarly, the dormant Commerce Clause

“precludes the application of a state statute” that has “the practical effect of … control[ling]

conduct beyond the boundaries of the State,” “whether or not the commerce has effects within the

State.” Healey v. Beer Inst., Inc., 491 U.S. 324, 336 (1989). Over eight months of discovery has

now confirmed that Plaintiffs’ claims are foreclosed under both standards because the DiF research

project on which their claims are based was conducted exclusively by IBM researchers working

in New York. Accordingly, Plaintiffs now plead Counts Four and Five to “zoom in” on the fact

that two of the approximately 325 third-party research institutions that received access to the DiF

Dataset (via an online hyperlink to a database hosted on servers outside Illinois) happened to be

based in Illinois at the time. By pleading claims that focus on just these minimal Illinois contacts—


       2
           Plaintiffs contend that the extraterritoriality doctrine and the dormant commerce clauses
are “affirmative defenses.” Dkt. 79 at 1. They are incorrect. See Hlinak v. Chicago Transit Auth.,
2015 WL 361626, at *3 (N.D. Ill. Jan. 28, 2015) (dismissing case for “fail[ure] to state a claim
under the Dormant Commerce clause” and not analyzing as an affirmative defense); IMAPizza,
LLC v. At Pizza Ltd., 334 F. Supp. 3d 95, 120 (D.D.C. 2018) (finding that “extraterritoriality does
not appear to be an affirmative defense.”); Am. Trucking Associations, Inc. v. New York State
Thruway Auth., 238 F. Supp. 3d 527, 538 (S.D.N.Y. 2017), aff’d, 886 F.3d 238 (2d Cir. 2018)
(dormant Commerce Clause is “not an affirmative defense under Rule 8(c).”) IBM included the
extraterritoriality doctrine and the dormant Commerce Clause among its affirmative defenses
solely out of an abundance of caution and to avoid any arguments of waiver. Dkt. 52 at 44. IBM’s
answer specifically states that “[b]y including the defenses herein, IBM does not admit or
acknowledge that the defense is an affirmative defense on which IBM bears the burden of proof.”
Id. at 41.


                                                 2
and ignoring that the vast majority of events relevant to this case occurred outside Illinois—

Plaintiffs hope to argue that IBM’s conduct occurred “primarily and substantially in Illinois” at

least with respect to these particular contacts and for purposes of these particular claims. But if

such tactics were allowed, the extraterritoriality doctrine and dormant Commerce Clause could be

easily evaded simply by focusing the Court’s lens on minimal Illinois contacts while ignoring the

broader scope of relevant, extraterritorial conduct. That is exactly what Plaintiffs attempt to do

here with Counts Four and Five. Their tactics should be rejected and Counts Four and Five

dismissed as duplicative of Count Three.

       Plaintiffs’ opposition also confirms that their claim for violation of BIPA 740 ILCS

§ 14/15(a) (Count Nine) should be dismissed again because Count Nine is identical to the

previously dismissed Count One, and this Court already ruled “Plaintiffs lack standing to bring

this claim in federal court.” Dkt. 48 at 6. And courts in this district have consistently ruled that

“it is simply wrong,” Unilever United States, Inc. v. Johnson Controls, Inc., 2017 WL 3311038,

at *1 (N.D. Ill. Aug. 2, 2017), to replead a claim “solely to preserve any issues for appellate

purposes should it become necessary.” Dkt 79 at 6 (emphasis in original).

                                           ARGUMENT

I.     COUNTS FOUR AND FIVE ARE DUPLICATIVE OF COUNT THREE AND
       SHOULD BE DISMISSED.

       Although Fed. R. Civ. Pro. 8(d)(2) permits alternative pleadings, claims that involve the

“same operative facts and same injury” and require proof of the “same elements” are considered

“duplicative as opposed to alternative” and will be dismissed. Barrow, 38 F. Supp. 3d at 920

(dismissing a duplicative claim that alleges the same facts and injury as another claim).

       Plaintiffs do not dispute that Counts Four and Five involve the same injury and require

proof of the same elements as Count Three. Dkt. 64, Count Three at ¶¶ 109-115; Count Four at



                                                 3
¶¶ 116-124; Count Five at ¶¶ 125-133. These claims also involve the same operative facts.

Although Counts Four and Five add some specific factual allegations, see id. at ¶ 118 (Count Four)

(IBM purportedly “disclosed, redisclosed and disseminated the Diversity in Faces Dataset to

student researchers in Illinois who attended the University of Illinois at Urbana Champaign …”);

id. at ¶ 127 (Count Five) (IBM purportedly “disclosed, redisclosed and disseminated the Diversity

in Faces Dataset to a machine learning researcher in Illinois …”), Plaintiffs do not dispute that

Count Three is based on and encompasses the exact same facts on which Counts Four and Five

are based. In other words, Plaintiffs concede that Counts Four and Five are captured by the “more-

broadly pled” Count Three. Dkt. 79 at 3. The illustration below shows how Counts Four and Five

are encompassed by Count Three:




                                             COUNT THREE
                              VIOLATION OF BIPA – 740 ILCS § 14/15(d)
                                ¶ 110: “Defendant IBM violated BIPA by
                                  disclosing, redisclosing and otherwise
                                   disseminating individuals’ biometric
                                identifiers and information, including the
                                 biometric identifiers and information of
                                     Plaintiffs and Class Members …”




                  COUNT FOUR
             VIOLATION OF BIPA – 740                              COUNT FIVE
                     ILCS § 14/15(d)                         VIOLATION OF BIPA – 740
              ¶ 118: “On or about April 9,                          ILCS § 14/15(d)
                 2019, Defendant IBM                         ¶ 127: “On or about February
               disclosed, redisclosed and                      18, 2019, Defendant IBM
             disseminated the Diversity in                     disclosed, redisclosed and
                Faces Dataset to student                     disseminated the Diversity in
               researchers in Illinois who                    Faces Dataset to a machine
               attended the University of                    learning researcher in Illinois
                    Illinois at Urbana                               even though...”
                      Champaign ...”




                                                   4
        As reflected above, the specific factual allegations on which Plaintiffs base Counts Four

and Five do not give rise to additional, alternative claims that are separate and distinct from Count

Three. Simply “repackaging the same facts into two purportedly separate claims is the kind of

formalist[ic] move that courts rightly reject, and should result in the dismissal of duplicative

claims.” DD, Karma LLC v. Paniaguas, 2021 WL 1239198, at *3 (N.D. Ill. Mar. 25, 2021)

(internal quotations omitted); see also Beringer v. Standard Parking O’HARE Joint Venture, 2008

WL 4890501, at *6 (N.D. Ill. Nov. 12, 2008) (rejecting party’s attempt to “plead three claims in

the alternative” because there is “no point in allowing [party] to plead in the alternative … given

the substantial similarity between the claims” and finding that “it is not apparent how [party] could

prevail on one and not the others.”); Kraszinski v. Rob Roy Country Club Vill. Ass’n, 2018 WL

3474528, at *4-5 (N.D. Ill. July 19, 2018) (dismissing claims as “duplicative” where the claim

“parrots the earlier counts”); Reid v. Unilever U.S., Inc., 964 F. Supp. 2d 893, 919 (N.D. Ill. 2013)

(concluding that the “claims are duplicative and dismiss[ing]” claim where “Plaintiffs allege[d]

identical facts and request the same remedy under the same statute”); Swervo Ent. Grp., LLC v.

Mensch, 2017 WL 1355880, at *8 (N.D. Ill. Apr. 13, 2017), on reconsideration on different

grounds, 2017 WL 11562550 (N.D. Ill. Oct. 16, 2017) (dismissing claim as “duplicative” because

the claim “involve[d] the same operative facts, involve[d] the same injury, and require[d] proof of

essentially the same elements”); C & K NuCo, LLC v. Expedited Freightways, LLC, 2014 WL

4913446, at *12 (N.D. Ill. Sept. 30, 2014) (dismissing claims as “duplicative” where plaintiff

alleged claims with same facts and same injury).

       None of the five cases relied on by Plaintiffs, see Dkt. 79 at 4, involved a situation where

the claim was pled in the “alternative” but involved the same operative facts, same injury, and

required proof of the same elements as the other claim. For example, in In re Fluidmaster, Inc.,




                                                 5
149 F. Supp. 3d 940, 963 (N.D. Ill. 2016), the plaintiffs pled an unjust enrichment in the alternative

to a breach of contract and fraud claim. The court ruled that “[p]laintiffs may plead in the

alternative at this stage in the litigation” but “[p]laintiffs’ unjust enrichment claim may eventually

give way to [p]laintiffs’ breach of contract and fraud claims.” Id. Unlike In Re Fluidmaster, Inc.,

Plaintiffs’ so-called “alternative” claims (Counts Four and Five) are already encompassed by and

are duplicative of Count Three—the claims involve the same facts, injury, and require proof of the

same elements. The rest of Plaintiffs’ cases in support of their argument that claims be pled “in

the alternative” are readily distinguishable because the plaintiffs in those cases alleged genuinely

alternative theories of liability, under distinct causes of action, and thus the claims were not

duplicative, as they are here. Dkt. 79 at 4.3

       In support of IBM’s partial motion to dismiss, IBM has cited numerous cases in which

courts in this district dismissed claims as duplicative. Dkt. 69 at 6.4 Plaintiffs’ contention that this


       3
            See Donald v. Target Corp., 2016 WL 397377, at *2 (N.D. Ill. Feb. 2, 2016) (finding
that two different claims for ordinary negligence based on distinct facts and another claim for
violation of the Premises Liability Act were properly “plead as alternative claims for relief”);
F.D.I.C. v. Pantazelos, 2013 WL 4734010, at *5 (N.D. Ill. Sep. 3, 2013) (finding negligence and
breach of fiduciary duty claims properly pled in the alternative); F.D.I.C. v. Giannoulias, 918 F.
Supp. 2d 768, 774-75 (N.D. Ill. 2013) (ruling that although claims were based “upon the same
factual allegations,” plaintiff’s claims for negligence and breach of fiduciary “may proceed in the
alternative”); Hinton v. Vonch, LLC, 2019 WL 3554273, at *4 (N.D. Ill. Aug. 2, 2019) (ruling that
plaintiffs’ “negligence theory is not duplicative of their Lanham Act theory” because “each
require[s] proof of different elements.”) (internal quotations omitted).
       4
           See, e.g., Kurtz v. Toepper, 2012 WL 33012, at *1 (N.D. Ill. Jan. 6, 2012) (dismissing
claims because they are based on the same operative facts and allege the same injury); Nettleton v.
Stogsdill, 387 Ill. App. 3d 743, 326 Ill. Dec. 601, 899 N.E.2d 1252, 1270 (2008) (“plaintiff’s claims
for breach of fiduciary duty and breach of contract were duplicative of her claim for legal
malpractice”); see also Dahlin v. Jenner & Block, L.L.C., 2001 WL 855419, at *9 (N.D. Ill. July
26, 2001) (dismissing claim “as duplicative” because claim did “not allege[] anything that ha[d]
not already been alleged” in other claims); Calderon v. Sw. Bell Mobile Sys., LLC, 2003 WL
22340175, at *6 (N.D. Ill. Oct. 10, 2003) (dismissing claim as “duplicative” because the claim did
“not allege anything that ha[d] not already been alleged” in another claim); Kirkland & Ellis v.
CMI Corp., 1996 WL 559951, at *10-11 (N.D. Ill. Sept. 30, 1996) (finding breach of fiduciary



                                                   6
authority is distinguishable because here Plaintiffs have used the magic language “Plaintiffs plead

… in the alternative” elevates form over substance. Adding the words “in the alternative” does

not change the clear fact that Counts Four and Five are duplicative of Count Three. As such, the

Court should dismiss Counts Four and Five of the TAC. Supra at 5.

        Plaintiffs also argue that they are “within their rights to plead alternative claims

highlighting the inapplicability of Defendant’s affirmative defenses.” Dkt. 79 at 6. This argument

fails too. Plaintiffs acknowledge that they pled Counts Four and Five in an effort to avoid the

conclusion that IBM’s conduct did not occur “primarily and substantially in Illinois.” See Avery,

835 N.E.2d at 854. The best argument that Plaintiffs have come up with is that two out of hundreds

of researchers that received access to the DiF dataset—via an online Box folder that the New York-

based IBM researchers provided via hyperlink—happened to be based in Illinois when they

accessed the DiF Dataset online. 5         The Court should not permit Plaintiffs to avoid the

extraterritoriality doctrine by allowing claims that narrowly focus on these discrete Illinois



claim and breach of professional responsibility claim as “duplicative” of legal malpractice claim
because the two claims “re-allege[d]” the same elements, harm, and damages as the legal
malpractice claim.)
        5
           The only other contacts with Illinois that Plaintiffs point to is their own Illinois residency.
But as the Illinois Supreme Court has held, the extraterritoriality analysis is not “based on the
residency of the plaintiff.” Avery, 835 N.E.2d at 851-854; see also Vulcan Golf, LLC v. Google
Inc., 552 F. Supp. 2d 752, 775 (N.D. Ill. 2008) (“While the plaintiffs contend that Illinois has
‘significant contacts’ with each of the named class plaintiffs because each is a resident of the state
and each conducts substantial business in this state, the plaintiffs point to no allegations that
plausibly suggest that the purported deceptive domain scheme occurred primarily and substantially
in Illinois.”); Landau v. CNA Fin. Corp., 381 Ill. App. 3d 61, 65, 886 N.E.2d 405, 408 (2008)
(“Similar to Avery, in this case the majority of circumstances relating to the alleged violation []
occurred outside of Illinois.”); Phillips v. Bally Total Fitness Holding Corp., 372 Ill. App. 3d 53,
59, 865 N.E.2d 310, 316 (2007) (finding that “the record supports a finding that the majority of
transactions [] took place outside Illinois).




                                                    7
contacts. Courts will not ignore the broader scope of a defendant’s relevant conduct in analyzing

whether the acts occurred primarily and substantially in Illinois. See Avery, 835 N.E.2d at 853-54

(analyzing whether “bulk of the circumstances” occurred “primarily and substantially in Illinois.”);

Crichton v. Golden Rule Ins. Co., 576 F.3d 392, 397 (7th Cir. 2009) (ruling that on the “totality of

the facts alleged here, we agree with the district court that the circumstances of the [] activity did

not occur ‘primarily and substantially in Illinois’”); Gros v. Midland Credit Mgmt., 525 F. Supp.

2d 1019, 1024 (N.D. Ill. 2007) (“Avery instructs courts to consider the totality of the circumstances

in determining whether the disputed transaction occurred ‘primarily and substantially’ in Illinois.”)

       Plaintiffs’ reliance on Phillips v. Double Down Interactive, LLC, 173 F. Supp. 3d 731, 741-

742 (N.D. Ill. 2016), is misplaced. In Phillips, the plaintiff pled two alternative claims under the

Illinois Loss Recovery Act “based on different legal theories.” Id. at 742. Even so, the court ruled

that the two alternatively pled claims “must be dismissed.” Id. Here, by contrast, Counts Four

and Five involve the same legal theory, facts, injury, and require proof of the same elements as

Count Three. Plaintiffs acknowledge that they have asserted Counts Four and Five solely to focus

the analysis exclusively on minimal Illinois contacts in the hope of avoiding the extraterritoriality

doctrine and the dormant Commerce Clause. Dkt. 79, at 5. Phillips is therefore inapposite.

II.    PLAINTIFFS’ COUNT NINE CONTINUES TO LACK STANDING AND
       SHOULD BE DISMISSED

       This Court should once again dismiss Count Nine of the TAC (violation of BIPA 740 ILCS

§ 14/15(a)) because Plaintiffs still lack standing. And Plaintiffs have not amended their pleadings

to cure this deficiency (because they cannot). Indeed, Plaintiffs’ allegations regarding the alleged

violation of BIPA 740 ILCS § 14/15(a) are identical to the previously dismissed Count One and

no additional facts or allegations have been added to Count Nine. Cf Dkt. 19 at ¶¶ 68-74 to Dkt.

64 at ¶¶ 175-181. Plaintiffs do not challenge this Court’s previous ruling that dismissed Plaintiffs’



                                                  8
claim for violation of BIPA 740 ILCS § 14/15(a) under Bryant v. Compass, 958 F.3d 617 (7th Cir.

2020) for lack of standing. Dkt. 48 at 5-6. Instead, Plaintiffs “reallege their § 15(a) claim solely

to preserve any issues for appellate purposes should it become necessary.” Dkt. 79 at 6. But

“repleading of previously-dismissed claims is entirely unnecessary to preserve those claims for

appeal.” Hernandez v. City of Chicago, 2003 WL 22433119, at *2 (N.D. Ill. Oct. 24, 2003) (citing

Bastian v. Petren Res. Corp., 892 F.2d 680, 682 (7th Cir. 1990)). Moreover, Count Nine continues

to lack standing, and this Court should once again this claim. See Markakos v. Medicredit, Inc.,

2020 WL 3960435, at *1 (N.D. Ill. July 13, 2020), aff’d, 2021 WL 1937267 (7th Cir. May 14,

2021) (“To the extent Plaintiff has realleged the claims previously dismissed in order to preserve

them for appeal, they are again dismissed for the reasons cited in the Court’s [] order.”); See

Parrott v. Fam. Dollar, Inc., 2020 WL 1888927, at *1 (N.D. Ill. Apr. 16, 2020) (striking

“previously dismissed” counts from plaintiff’s third amended complaint because it was

“unnecessary and improper” to “preserve them for appeal.”); Unilever United States, Inc. v.

Johnson Controls, Inc., 2017 WL 3311038, at *1 (N.D. Ill. Aug. 2, 2017) (dismissing repleaded

previously dismissed claim and finding that “[i]f [plaintiff] thinks it needs to replead an allegation

that the court previously dismissed to preserve the issue, it is simply wrong.”)

                                          CONCLUSION

       For the foregoing reasons, Counts Four, Five, and Nine of Plaintiffs’ TAC should be

dismissed with prejudice.




                                                  9
Dated: June 2, 2021        Respectfully Submitted,

                           /s/ Kaitlin P. Sheehan

                           Stephen A. Broome
                           Admitted Pro Hac Vice
                           QUINN EMANUEL URQUHART & SULLIVAN, LLP
                           865 S. Figeuroa St., 10th Floor
                           Los Angeles, CA 90405
                           Telephone: (213) 443-3285
                           stephenbroome@quinnemanuel.com

                           Lazar P. Raynal
                           Kaitlin P. Sheehan
                           David Lakin
                           QUINN EMANUEL URQUHART & SULLIVAN, LLP
                           191 N. Wacker Drive, Suite 2700
                           Chicago, IL 60606-1881
                           Telephone: (312) 705-7400
                           lazarraynal@quinnemanuel.com
                           kaitlinsheehan@quinnemanuel.com
                           davidlakin@quinnemanuel.com

                           Counsel for IBM




                      10
                                 CERTIFICATE OF SERVICE

       The undersigned attorney for Counsel for IBM hereby certifies that on June 2, 2021, the

foregoing was electronically filed with the U.S. District Court Clerk, Northern District of Illinois,

Eastern Division, by using the CM/ECF filing system, which will send a notice of electronic filing

to all CM/ECF participants.



                                                      /s/ Kaitlin P. Sheehan
                                                      Kaitlin P. Sheehan
                                                      Counsel for IBM




                                                 11
